             Case 3:19-cv-01644-MK               Document 26          Filed 12/29/20        Page 1 of 2




                                 IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

TIMOTHY S.,1

                    Plaintiff,                                                     Civ. No. 3:19-cv-01644-MK

           v.                                                                      ORDER

COMMISSIONER, Social Security
Administration

            Defendant.
_____________________________

MCSHANE, Judge:

           Magistrate Judge Mustafa Kasubhai filed a Findings and Recommendation (ECF No. 24),

and the matter is now before this Court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72.

Although neither party filed objections, the Court reviews the legal principles de novo. United

States v. Bernhardt, 840 F.2d 1441, 1445 (9th Cir. 1988). The Court finds no error and concludes

the report is correct. Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 24)

is adopted. The Commissioner’s final decision is REVERSED, and this case is REMANDED on

an open record consistent with Judge Kasubhai’s Findings and Recommendation.

///

///


1
    In the interest of privacy, the Court uses only the first name and surname initial of non-government parties.
1 – ORDER
       Case 3:19-cv-01644-MK     Document 26    Filed 12/29/20   Page 2 of 2




IT IS SO ORDERED.

     DATED this 29th of December, 2020.

                                      _______/s/ Michael J. McShane________
                                              Michael McShane
                                          United States District Judge




2 – ORDER
